Citation Nr: 1541764	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-31 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a sleep disorder to include obstructive sleep apnea, restless leg syndrome, and periodic leg movement disorder.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for erectile dysfunction (ED) to include special monthly compensation.


REPRESENTATION

The Veteran represented by:  Catherine Cornell, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel

INTRODUCTION

The Veteran served on active duty from September 1967 to September 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2010 and August 2012 rating decisions by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the statement of the case in September 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c) (2015).

Because the evidence indicates that the Veteran may have different conditions or diagnoses causing sleep problems, the Board has stated the issues as set forth on the first page of this decision.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  

The issues of service connection for a memory loss disability, an increased rating for PTSD, and entitlement to TDIU have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a sleep disorder and service connection for ED are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record demonstrates that the Veteran's cervical spine disability was incurred during active service.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Given the fully favorable disposition of this matter, the Board finds that that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015). To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As noted, the Veteran served from September 1967 to September 1969.  His service included deployment to Vietnam as part of the air mobile light infantry.  He and others who served with him, LG, SB, and DA, have stated that their duties included jumping out of helicopters, and walking in the field with full gear and combat equipment.  In addition, on occasion they had to dig trenches with shovels.  The Veteran states performance of his duties placed a strain upon his back and neck.  Both he and his wife have stated the Veteran has had neck problems since service and his function in various activities has been limited.  

In August 1981, the Veteran sought treatment for neck pain.  In March 1994, an MRI revealed multilevel degenerative disc disease.  In January 2010, an MRI established the Veteran had significant degenerative changes with varying degrees of spinal stenosis and foraminal narrowing.  The May 2012 MRI showed multilevel degenerative changes in the cervical spine with disc protrusions, spinal stenosis, and narrowing of nerve root canals.

In a February 2010 VA examination for PTSD and an October 2013 VA examination regarding his cervical spine disability, the Veteran stated that although he was in combat, he was not injured.  The October 2013 VA examiner concluded that the Veteran's cervical spinal conditions had not resulted from combat operations as there was no documentation in the service treatment records and the Veteran denied being injured in combat.  

In May 2015, the Veteran agreed he had not been directly injured in combat.  Instead, he stated the cumulative effect of jumping out of helicopters, carrying weapons and gear weighing approximately 70 pounds, and other daily activities for a year in Vietnam resulted in his cervical spine disability.  

In a report dated in April 2015, Dr. O, the physician who has been treating the Veteran, opined that the cervical spine disorder was related to service.  The physician noted the Veteran had a history of carrying a heavy pack in Vietnam that resulted in the severe neck and shoulder pain; the symptoms have worsened over the years cause to degenerative disease in the cervical spine disease. 

There is a diagnosis of degenerative disc disease of the cervical spine.  This has resulted in symptoms of neck pain and radiological evidence establishing degenerative changes, spinal stenosis, disc protrusions, and other findings.  As such, Shedden element (1) has been demonstrated.  

As to an event, injury, or disease in service, a Veteran's lay statements may be sufficient evidence.  38 C.F.R. § 3.303(a); Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006).  Here, the Veteran has presented competent and credible evidence that performance of his combat duties placed a strain upon his neck and that he has had neck pain since that time.  His statements and the statements of the other service members in his unit prove the in-service incurrence of the injury or event that ultimately resulted in his cervical spine disability.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Therefore, Shedden element (2) has been satisfied.

Finally, the Board finds that Shedden element (3) is satisfied.  Dr. O concluded the Veteran's history of carrying a heavy pack in Vietnam resulted in the severe neck and shoulder pain that worsened over the years cause to degenerative disease in the cervical spine disease.  Thus, Dr. O has provided a positive medical nexus opinion.  Although the October 2013 VA examiner concluded the Veteran's cervical spine disability is less likely than not related to service, that is opinion is not significantly probative.  The examiner limited his opinion to whether a combat injury caused the current cervical spine disability, not whether the cumulative effect of performing his duties lead to the Veteran's cervical spine disability, which is the Veteran's theory.  The Board thus finds that finds that Dr. O has provided a medical nexus between the Veteran's service and his current cervical spine disability which satisfies Shedden element (3).

Resolving doubt in favor of the Veteran, service connection for a cervical spine disability is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disability is granted.



REMAND

The Veteran has filed claims of service connection for a sleep disorder and for erectile dysfunction.  The Veteran is service connected for PTSD.  It is his contention that PTSD has caused or aggravated his sleep disorder.  There are diagnoses of sleep apnea, restless leg syndrome, and periodic limb movement disorder.  

The Veteran received a VA examination in April 2010 and the examiner concluded that sleep apnea and restless leg syndrome are not caused by PTSD because PTSD is not a known risk factor or either diagnosis.  The opinion did not discuss whether the Veteran's sleep disability is directly caused by service or aggravated by PTSD.  Additionally, the Veteran has submitted medical articles suggesting that there is a link between PTSD and sleep apnea and thus, places into doubt the validity of the examiner's statement that PTSD is not a known risk factor for sleep apnea.  Finally, the Veteran has submitted 

The Veteran in May 2015 submitted reports of three medical or mental health professionals to support the claim of service connection for a sleeping disability secondarily caused by PTSD.  Dr. HM's report, however, only makes the diagnosis of obstructive sleep apnea and does not discuss the etiology.  Dr. JD, a pulmonologist treating the Veteran stated in December 2013 that depression/PTSD is likely impacting sleep quality.  A Vet Center counselor LW concluded it was as likely as not the Veteran's sleep apnea is secondary to his PTSD.  In part, LW relied upon another decision of the Board, which determined in that case, there was sufficient medical evidence, not explained in detail, to determine that Veteran's sleep apnea was caused by his PTSD.  Other Board decisions, favorable or unfavorable, are not binding upon the Board in this decision.  See 38 C.F.R. 
§ 20.1303 (2015).  The Board therefore finds that the Veteran should be provided a second VA examination to provide the missing information.  See 38 U.S.C.A. 
§ 5103A (d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In addition, before the examination, the RO should obtain for the examiner's review any updated VAMC records and ask the Veteran to submit or authorize VA to obtain records of any private medical caregivers not already provided to VA.  In this regard, the Board notes that the Veteran applied for and is now receiving benefits from the Social Security Administration.  The Board has determined that the records are relevant and there is a reasonable possibility that the records could help substantiate the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010) (discussing records from the Social Security Administration).

As to the Veteran's claim for erectile dysfunction, the claim is inextricably intertwined with the sleep disorder claim as he has essentially asserted it is due to his medications for his sleep disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Additionally, there has not been a VA examination to determine whether the Veteran's erectile dysfunction disorder is related to service generally or whether it is secondarily caused by any service connected disability.  Once the records development is completed, a VA medical examination and accompanying medical opinion is needed to ascertain whether the disabilities are present and to ascertain the etiology.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include since April 2013.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his sleep disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, provide all diagnosed sleep disorders.  If restless leg syndrome, periodic limb movement disorder, or sleep apnea is not diagnosed, address the prior diagnoses of record.  

Second, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether each disorder is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

Third, the examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated each disorder.  

The examiner must address the following:  1) the submitted medical literature; 2) any medical literature the examiner relies on; 3) the prior opinions of record; and 4) the VA examination opinion.  

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the nature and etiology of his erectile dysfunction.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether the Veteran's ED is at least as likely as not (50 percent or greater probability) caused or aggravated by military service.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected PTSD and any medications caused or aggravated ED.  

The examiner must also provide an opinion whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorders and any medications taken therefor caused or aggravated ED.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


